Case 1:19-cv-03209-RJD-ST Document 31 Filed 12/04/20 Page 1 of 1 PageID #: 173




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Mohammed Garadi, individually and on behalf of
all others similarly situated,

                      Plaintiff,                              1:19-cv-03209-RJD-ST


               v.

                                                              Joint Status Report
Mars Wrigley Confectionery US, LLC,

                      Defendant.

       Pursuant to the Court’s November 2, 2020 Order, Plaintiffs respectfully submits this Joint

Status Report to update the Court as to the progression of settlement/private mediation. In

September—in an effort to resolve this matter and a related lawsuit filed by Plaintiffs’ counsel in

the United States District Court for the Southern District of New York, Richardson et al. v. Mars

Wrigley Confectionary LLC, Case No. 7:19-cv-10860-PMH—the parties participated in a private

mediation before Linda Singer. The parties were unable to reach a settlement, and will be filing

their motion to dismiss papers on December 23, 2020, as ordered by the Court.

 Dated:    December 4, 2020

 Sheehan & Associates, P.C.                                  Williams & Connolly LLP
  /s/Spencer Sheehan                                         /s/ David Forkner
 Spencer Sheehan                                             David Forkner
 60 Cuttermill Rd Ste 409                                    725 Twelfth Street, N.W.
 Great Neck NY 11021-5101                                    Washington, DC 20005
 Tel: (516) 268-7080                                         Tel: (202) 434-5778
 spencer@spencersheehan.com                                  dforkner@wc.com

 Counsel for Plaintiffs                                      Counsel for Defendant
